            LODGED                                                                  FILED
               Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 1 of 37 Page ID #:1
   CLERK, U.S. DISTRICT COURT                                                                                           CLERK, U.S. DISTRICT COURT

       AO 91 (Rev. 11/11) Crimina
                          Criminal
                                al Complaint
                                   Com

    8/16/2021                               UNITED STATES DISTRICT COURT                                                  8/16/2021
 CENTRAL DISTRICT OF CALIFORNIA
                                                                      for the                                     CENTRAL DISTRICT OF CALIFORNIA
                -.
   BY: ___________________ DEPUTY
                                                                                                                               D.C.
                                                                                                                        BY: ___________________ DEPUTY
                                                          Central District
                                                        __________         of of
                                                                    District  California
                                                                                 __________

                         United States of America                        )
                                    v.                                   )
                                                                         )      Case No.
                                                                         )                      5:21-mj-00527
                        Martrell Patrick Shaw, and
                         Rontrell Brainell Shaw,                         )
                                                                         )
                                                                         )
                                 Defendant(s)


           CRIMINAL COMPLAINT%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16

                 I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
       On or about the date(s) of                    July 31, 2021              in the county of             San Bernardino                 in the
             Central          District of           California       , the defendant(s) violated:

                   Code Section                                                    Offense Description
       Defendant Martrell Patrick Shaw:
       18 U.S.C. § 1951(a)                            Interference with Commerce by Robbery
       18 U.S.C. §§ 924(c)(1)(A)(iii), (j)(1)         Discharge a Firearm in Furtherance of a Crime of Violence Causing Death
       18 U.S.C. § 2(a)                               Aiding and Abetting

       Defendant Rontrell Brainell Shaw
       18 U.S.C. §§ 1951(a) and 3                     Interference with Commerce by Robbery and Accessory After the Fact


                 This criminal complaint is based on these facts:
      See attached affidavit.




                 ✔ Continued on the attached sheet.
                 u

                                                                                 /s/ Pursuant to Fed. R. Crim. P. 4.1
                                                                                                      Complainant’s signature

                                                                                                Jarrett Keegan, Special Agent
                                                                                                       Printed name and title

        $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\WHOHSKRQH


       Date: August 16, 2021
                                                                                                         Judge’s signature

       City and state:                      Riverside, California                 Honorable Shashi H. Kewalramani, U.S. Magistrate
                                                                                                       Printed name and title

$86$ Peter   Dahlquist
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 2 of 37 Page ID #:2



                               AFFIDAVIT
     I, Jarrett Keegan, being duly sworn, declare and state as

follows:

                         PURPOSE OF AFFIDAVIT

     1.    This affidavit is made in support of a criminal

complaint and an arrest warrant against Martrell SHAW

(“Martrell”) for violations of 18 U.S.C. §§ 1951(a)

(Interference with Commerce by Robbery); 924(c)(1)(A)(iii),

(j)(1) (Use, Carry, Brandish, and Discharge a Firearm in

Furtherance of a Crime of Violence Causing Death); and 2(a)

(Aiding and Abetting).

     2.    This affidavit is also made in support of a criminal

complaint and arrest warrant against and Rontrell Shaw

(“Rontrell”) for a violation of 18 U.S.C. §§         1951(a)

(Interference with Commerce by Robbery) and 3 (Accessory After

the Fact).

     3.    The facts set forth in this affidavit are based upon

my personal observations; my training and experience; and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrants and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and part only.
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 3 of 37 Page ID #:3



                         BACKGROUND OF AGENT
     4.   I am a Special Agent (“SA”) with the United States

Department of Justice, Bureau of Alcohol, Tobacco, Firearms and

Explosives (“ATF”) in San Bernardino, California.          I joined ATF

in July 2014.    Prior to becoming a SA with the ATF, I was a

Federal Air Marshal with the Federal Air Marshal Service for

seven years.    During my career in federal law enforcement, I

have received extensive training regarding federal criminal law.

My education includes a Bachelor’s Degree in Aerospace Studies

from Embry Riddle Aeronautical University and a Master’s Degree

in Security Management from American Military University.

     5.   As an SA, I have completed training at the ATF

National Academy and the Federal Law Enforcement Training Center

related to federal firearms and narcotics laws and

regulations.    I regularly refer to these laws and regulations

during the course of my duties and have written and participated

in the execution of numerous search and arrest warrants for

violations of these statutes.      During my career in the field, I

have participated in the investigation, surveillance, and arrest

of numerous prohibited persons in possession of firearms, as

well as firearms and narcotics traffickers, and subjects engaged

in crimes of violence such as robbery, carjacking, attempted

murder, and murder.

                      SUMMARY OF PROBABLE CAUSE

     6.   In the early evening hours of July 31, 2021, a

homicide occurred in San Bernardino, California.          Responding San

Bernardino Police Department (“SBPD”) officers found the victim,


                                    3
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 4 of 37 Page ID #:4



an adult male, lying on the ground just in front of his vehicle

bleeding from multiple gunshot wounds.        The victim was

pronounced deceased just under two hours later.

     7.   The victim’s vehicle was found to be running with

fired cartridge cases (FCCs) 1 discovered inside and just outside
the passenger door of the vehicle.       Officers spoke with a

witness who observed two male suspects walking up to the

victim’s vehicle, with one of the suspects leaning in the front

passenger’s window and the other standing next to him.           The

witness heard two gunshots then watched as the two suspects fled

the victim’s vehicle on foot.      High quality surveillance video

was recovered which supported the witnesses’ account.

     8.   Homicide detectives with the SBPD Homicide Unit

conducted further investigation, retrieving additional

surveillance video which captured the two suspects fleeing the

scene and being picked up by a gold Mercedes sedan.          Detectives

noted one of the two suspects was carrying a large, dark colored

duffel bag, and that the same suspect appeared to have dropped

and picked up something just prior to entering the Mercedes.



     1 The basic components of a single round of ammunition
include the case (aka the brass), the primer, the powder, and
the projectile (aka the bullet). When the firing sequence is
initiated inside the firearm, the primer is struck igniting the
gunpowder, which results in the buildup of immense pressure
inside the case. The pressure subsequently forces the
projectile away from the case and down the firearm’s barrel in
rapid succession. The completion of the firing sequence leaves
the case intact with an embedded spent primer, identified in the
law enforcement community as an FCC.


                                    4
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 5 of 37 Page ID #:5



     9.     Homicide detectives interviewed the victim’s family,

who stated the victim operated a mobile marijuana dispensary.

The victim’s family stated the victim always carried a 9mm Smith

and Wesson pistol for protection, which was originally purchased

by the victim’s brother.      A search of the victim’s vehicle

yielded a large amount of suspected marijuana but no firearm,

leading homicide detectives to believe the suspects’ stole the

victim’s pistol and marijuana.

     10. Approximately a week after the homicide, investigators
discovered the same gold Mercedes used as the getaway vehicle

located parked in front of an apartment complex just one block

from the scene of the shooting.         SBPD officers conducted

surveillance of the Mercedes and observed two male subjects

matching the physical characteristics of the suspects entering

the apartment closest to the vehicle.        Investigators secured a

state search warrant for the Mercedes and the associated

apartment.

     11. On August 12, 2021, SBPD officers executed a search

warrant at the apartment and detained brothers Martrell and

Rontrell.    Rontrell identified himself as the owner of the gold

Mercedes.    During the search of the small apartment, detectives

found a loaded, unserialized pistol (or “ghost gun”) and

ammunition, as well as clothing and a duffel bag which matched

what the suspects were wearing at the time of the homicide.

Officers transported both Martrell and Rontrell to the SBPD

station and interviewed them.




                                    5
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 6 of 37 Page ID #:6



     12. During Mirandized interviews, both Martrell and

Rontrell admitted to being involved in a robbery which resulted

in the death of the victim.      Martrell, and Rontrell admitted

playing a role in the robbery.       The suspects arranged to meet

the victim in front of Cajon High School (where officers found

the victim), just two blocks from Rontrell and Martrell’s

residence.   Rontrell dropped both Martrell and a third suspect

off near the meeting location, with both Martrell and a third

suspect walking up to the victim’s vehicle with the intention of
robbing him.    The third suspect pointed a handgun at the victim

and demanded marijuana and other property.         The victim reached

for his own handgun in the driver’s side door pocket and the

third suspect fired multiple shots at the victim.          Both Martrell

and the third suspect fled the scene with the some of the

victim’s marijuana, firearm, and cash.        The two were picked up

by Rontrell a block away, and the three split the marijuana

proceeds from the robbery.

                     STATEMENT OF PROBABLE CAUSE
     13. The following is based on my review of law enforcement

reports and video evidence, as well as conversations with other

law enforcement officers including SBPD Homicide Detective A.

Reyna, the case agent on the investigation.         The following is a

summary of the investigation:

     A.    Robbery of Marijuana Dealer on July 31, 2021

     14.   On July 31, 2021, at approximately 7:00 p.m.,

dispatchers with the San Bernardino Police Department received

calls reporting shots fired in the area of 1200 W. Hill Dr.           The


                                    6
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 7 of 37 Page ID #:7



reporting party (“RP”) told dispatchers an unknown male subject

(further identified as “the victim”) approached the RP’s

residence and was visibly bleeding, just after the RP heard

gunshots in the area.

     15.   SBPD patrol officers responded to the scene and found

the victim’s vehicle, a black 2003 BMW 3-series displaying

California license plate 5CWD542, parked facing west on the

north curb line of W. Hill Dr., just west of N. Mountain Drive.

The victim’s vehicle was parked directly south of the loading
zone area near the southeast corner of Cajon High School.

Officers noted the victim’s vehicle was running, with the driver

side door ajar.   Officers found the victim near his vehicle,

laying down on the grass on the north sidewalk of W. Hill Dr.

The victim was found to have suffered apparent gunshot wounds to

the neck and the left shoulder.      Medical personnel responded and

transported the victim to San Bernardino Community Hospital

where the victim succumbed to his injuries approximately 90

minutes after the shooting.

     16.   Homicide detectives arrived on scene and searched the

victim’s BMW for evidence.     Detectives recovered a .40 caliber

FCC from the front passenger seat of the BMW and a second .40

caliber FCC from the ground directly north of the passenger door

near the sidewalk.    A bullet fragment was also collected from

the floorboard directly behind the driver’s seat.         Detectives

further processed the vehicle and discovered the victim’s iPhone

inside the vehicle, which was functioning and receiving calls.

Finally, inside the BMW, officers found Ziploc packaging, a


                                    7
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 8 of 37 Page ID #:8



scale, and a duffle bag containing an additional scale with a

large quantity of marijuana.      Detectives did not find a firearm

inside the vehicle.

      B.     Witness Interviews

      17.    Officers canvassed the area, interviewing multiple

witnesses, including witness #1 (further identified as “witness

#1”). 2    Witness #1 stated he/she was walking his/her dog outside

when he/she observed two black male subjects, described as

“teens” walk up to the victim’s vehicle.        Witness #1 stated

he/she watched as the two subjects conversed with the victim for

several seconds.     Witness #1 stated as he/she began to walk

inside, he/she heard what he/she described as “two pops” then

looked to see the two subjects running westbound away from the

victim’s vehicle.     Approximately two minutes later, witness #1

stated he/she observed the victim come to witness #1’s front

door asking for help.     Officers recovered video surveillance

from a camera at witness #1’s residence.

      18.     Officers encountered witness #2, who resided

approximately 50 yards west of where the shooting occurred.

Witness #2 told officers he/she was inside his/her residence

when he/she heard a commotion.      Witness #2 went outside and saw

two black male subjects, believed to be juveniles, running

southbound on Cedar Dr. from W. Hill Dr.        He/she stated the


      2The true identities of the witnesses referred to in this
affidavit and the exact addresses where the shooting occurred
are known to law enforcement. However, to maintain the
integrity of the investigation and to prevent witness/victim
intimidation and to protect the privacy of the witnesses, I have
not included full legal names or addresses in this affidavit.

                                    8
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 9 of 37 Page ID #:9



trailing suspect was holding something while he was running.

He/she then observed what he/she described as a brown four door

Mercedes parked in front of his/her neighbor’s residence, with

an unidentified black male adult in the driver’s seat.          He/she

then watched as the two black male juveniles entered the

Mercedes which immediately departed southbound on Cedar Dr.

     19.   After speaking with witness #2, officers interviewed

witness #3, who occupied the residence in front of which victim

#2 saw the Mercedes parked.     Witness #3 did not observe anything
outside his/her residence, but stated he/she had surveillance

cameras which could be downloaded on a later date.         Officers

arranged for the download of the video, which was later acquired

from witness #3 for analysis by homicide detectives.

     C.    Review of Surveillance Video Acquired Initially From
           Witness #1

     20.   On August 13, 2021, I reviewed the surveillance video

acquired from Det. Reyna which was previously retrieved from

witness #1.   The surveillance video began at approximately 6:51

p.m. with the two suspects walking east on W. Hill Dr. and

coming into the camera frame.      Both suspects appeared to be

dressed in all black and continued walking as the victim’s black

BMW came into the frame from the right, traveling west on W.

Hill Dr.   The victim pulled his vehicle to a stop as the two

suspects stood near the passenger side of the vehicle, slightly

obscured from the camera due to an overgrown tree.         The cropped

screenshot below is included for reference, displaying the




                                    9
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 10 of 37 Page ID #:10



victim’s vehicle just a few yards shy of it’s final stopping

point (suspects still approaching and obscured by tree).




      21.    As the vehicle came to a stop, I heard a male voice

saying something to the effect of “What up?”         Over the next 70

seconds or so, I heard unintelligible male voices but no

distinct activity was seen on the video.         However, approximately

75 seconds after the suspects and victim initiated their

exchange, I heard the distinct sound of what I recognized to be

a single gunshot, ringing out on the recording.          I know from

experience investigating dozens of shootings as well as watching

and listening to hours of surveillance videos that it is not

unusual for surveillance video to only pickup one gunshot,

despite evidence confirming the presence of multiple discharged

rounds.     The presence of the gunshot was also evident by the

reactions of a witness who was visible on camera at the time of

the event.

      22.    In the seconds after the gunshot rang out, I saw rapid

movement by the suspects visible through the leaves of the tree.

I then heard what sounded like a door being slammed, followed by

a male voice shouting what I interpreted to be, “Go,” just as

                                    10
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 11 of 37 Page ID #:11



the two suspects began sprinting away westbound towards Cedar

Dr. and out of view of the camera.        Approximately five seconds

after the suspects initiated their sprint from the victim’s car,

I heard the distinct sound of a metal object falling to the

ground and spinning, followed again by seemingly distant male

voices shouting two short phrases.

      23.   Prior to reviewing the video, I spoke with Det. Reyna

and other seasoned officers who commonly encounter suspects

tossing firearms during encounters with SBPD officers in San
Bernardino.    Det. Reyna and others who observed the video were

highly confident in their belief that the sound was a pistol

falling to the ground, a conclusion I agree with based on my own

training and experience.

      24.   Finally, minutes after the shooting, the victim walked

to a neighboring residence seeking help.         I could clearly see

the victim walking from his vehicle toward the residence.           The

victim, holding his neck with his left hand, had bright red

blood streaming down the front and left-hand side of his white

shirt.   A second, separate wound appeared in the form of a

bright red spot near the rear part of the victim’s right

shoulder.   On video, I could hear the victim attempting to

speak, but the victim’s words appeared unintelligible, likely

due to the gunshot wound in his neck.        Prior to the video

cutting off, the victim walked back into the street near his

vehicle, unsuccessfully attempting to seek aide from a passing

vehicle.    The victim then walked towards the location where




                                    11
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 12 of 37 Page ID #:12



officers found him.     I included a screenshot from the

surveillance video depicting the victim’s gunshot wounds.




      25.   I then moved on to a review of the surveillance video

gathered from witness #3, also provided to me by Det. Reyna.            I

noticed the surveillance video, which recorded an area northeast

from Cedar Dr. towards W. Hill Dr., did not pick up the

suspects’ approach to the victim’s vehicle.         However, the video

did capture the suspects as they ran along the north curb line
of W. Hill Dr., turning south, and crossing the street.           The

video clearly showed the suspects sprinting south of the eastern

portion of Cedar Drive.      Although the exact times depicted on

both cameras did not match, a common occurrence when comparing

multiple surveillance systems, I am confident the suspect I saw

on witness #3’s surveillance system are the same suspects from

the prior video, as the clothing and direction of travel

matched.

      26.   As the suspects rounded the corner, I noticed the lead

suspect to be a black male, tall and appearing be of a heavier

                                    12
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 13 of 37 Page ID #:13



build than the other suspect, wearing a black hooded sweatshirt,

black sweatpants with white around the knees, and dark colored

shoes.   The lead suspect looked back as the suspect to the rear

appeared to reach down for something.        I saw the trailing

suspect to be a shorter black male of average build, wearing a

black hooded sweatshirt with white lettering or a white design

on the front, sporting black pants and unknown-colored shoes.            I

have included a screenshot from the surveillance video, taken

just after the lead suspect looked back, which shows which shows
both suspects dressed in black approaching the Mercedes:




      27.   I continued my analysis of the video and watched as a

gold Mercedes E Class sedan, with its driver’s door window

partially open, traveled north on Cedar Drive and came to a stop

just one residence south of W. Hill Drive.         The lead suspect

went immediately to the rear passenger door, opening and getting

into the sedan.    The trailing suspect, visible carrying a black

                                    13
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 14 of 37 Page ID #:14



tote bag strung over his left shoulder, went to the front

passenger door.    A spilt second after the front passenger door

closed, the Mercedes made an immediate turn to the west and into

the closest available driveway.       I noticed the driver’s side

window rolled up as the vehicle was turning, obscuring the

driver’s appearance through dark tinting which covered the side

and rear windows of the luxury sedan.

      28.   As the driver pulled in to the driveway, the driver

immediately put the vehicle into reverse, backing out quickly to
the north, and then accelerating quickly to travel south down

Cedar Drive, back tracking its prior route.

      29.     I have included an area map generated via Google

Earth which depicts the victim’s vehicle in relation to where

the suspects were picked up by the Mercedes.         The map also

includes arrows depicting the Mercedes’ route of travel.           The




                                    14
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 15 of 37 Page ID #:15



map (seen below) shows the relatively close proximity of where

the shooting occurred and where the suspects were picked up.

      D.    Interview of Victim’s Family & Cell Phone Analysis

      30. Det. Reyna interviewed the family of the victim,

learning the victim operated a mobile marijuana dispensary

business.    Family members stated the victim had armed himself

with a firearm due to the inherent dangers of being involved in

that type of business.      Det. Reyna learned the victim had

acquired a 9mm Smith and Wesson pistol bearing serial number
NJT4801, purchased by that the victim’s brother and then

provided to the victim for protection.

      31. Det. Reyna learned the victim utilized his phone and

Snapchat account to conduct his marijuana sales business.            Det.

Reyna identified the victim’s Snapchat accounts as user IDs

Jumpman_ovoxo and Numba1hustlaaa, and learned the victim

utilized cell phone number 626-598-4058.

      32. Det. Reyna later analyzed the victim’s cell phone,

being provided the passcode to the iPhone by the mother of the

victim’s child.     Det. Reyna saw that just prior to the shooting,

which was reported at 6:54 p.m., the victim had messages sent at

6:45 p.m. and 6:49 p.m. reading “the school” and “yo” as well as

cancelled calls with a Snapchat account user utilizing user ID

Kdb_3x.     Det. Reyna believed the message reading “the school”

sent by the victim was in reference to Cajon High School,

located at 1200 W. Hill Drive.




                                    15
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 16 of 37 Page ID #:16



      E.   Identification of Suspect Mercedes

      33. On August 5, 2021, a previously interviewed witness

contacted SBPD and stated he/she had observed the suspect

Mercedes parked at a nearby apartment complex.          Det. Reyna met

with the witness who pointed out a gold Mercedes, which

displayed California License Plate 8VRW535 and was parked in the

driveway to the apartment complex located at 1064 W. 48th St. in
San Bernardino.     Det. Reyna noted the apartment complex was just

a block south of the scene of the shooting, less than half a

mile drive from the scene.

      34. Det. Reyna saw both vehicles were a match in make,

model, and color.      Det. Reyna then compared the specific

features of the suspect Mercedes in the surveillance video with

those seen on the vehicle parked at the apartment complex.            Det.

Reyna saw both vehicles had identical collision damage to the

right front bumper, as well as matching tinted windows, wheels,

and sunroofs.     Thus, Det. Reyna believed the vehicle parked at

the complex was in fact the suspect vehicle from the homicide.

      35. Members of the SBPD Special Investigations Unit

(“SIU”), the team I am presently embedded with as part of my

assignment working out of the ATF San Bernardino Satellite

Office, conducted surveillance on the Mercedes and the apartment

complex.

      36. SIU officers observed the suspect Mercedes to be

parked closest to the front door for Apartment 2 at 1064 W. 48th

St., located on the lower level of the southwest corner of the

complex.    SIU officers observed two black male subjects, in


                                    16
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 17 of 37 Page ID #:17



their late teens to early 20s, with physical characteristics

which matched those provided by witnesses and seen on

surveillance video which captured the shooting.          The two

subjects entered and exited Apartment 2.

       37. While SIU officers conducted surveillance, SBPD

criminal intelligence personnel conducted a workup of Apartment

2.    Det. Reyna learned the apartment was associated with

Rontrell who obstructed a carjacking investigation that resulted

in Rontrell’s arrest on June 3, 2021.         Det. Reyna examined a
booking photo taken at the time of Rontrell’s arrest nearly two

months earlier and noticed his physical appearance matched that

of one of the two suspects running from the homicide victim’s

BMW.    SIU officers on surveillance reviewed Rontrell’s booking

photo and confirmed Rontrell was a subject they saw repeatedly

entering and leaving Apartment 2.        I later examined the report

associated with Rontrell’s June 3, 2021, arrest and learned the

following:

            a.   On June 3, 2021, SBPD officers received reports

of a carjacking in the city, with the suspect using a firearm to

threaten the victim.     Officers quickly located the victim’s

vehicle and a high-speed pursuit ensued.         Officers pursued the

driver who subsequently got out of the vehicle and fled on foot

approximately halfway down 4th street south of W. Reservoir Dr.
and W. 48th St. (approximately 200 yards northwest of Apartment

2).    Officers recognized the driver matched the description of

the carjacking suspect and pursued the suspect during a short




                                    17
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 18 of 37 Page ID #:18



foot pursuit, finally taking the suspect into custody in the

rear of 4200 N. Cedar Drive.

           b.     As the suspect was being escorted to the nearest

marked unit, three confrontational subjects started aggressively

moving towards the arresting officers.        The three subjects

started throwing up hand gestures the officers recognized to be

gang signs.     One of the three subjects yelled to the officers,

“On Crips, you’re not taking my cousin!”         SBPD Officer A.

Estrella stepped in front of the three subjects to prevent them
from interfering with placing the carjacking suspect in the

marked unit.    The three suspects repeatedly refused to back up

or follow Officer Estrella’s commands.        One of the three

suspects, later identified as Rontrell, pulled out a cell phone

and turned on its light, attempting to distract and blind

Officer Estrella, standing just three feet in front of him.

Officer Estrella noted at the time Rontrell had clenched fists

and was displaying what he believed based on training and

experience to be pre-assault indicators.         Rontrell continued to

shuffle around in a fighting stance while boasting he was a

grape street gang member, taunting the officers to fight.

           c.     While Rontrell was confronting Officer Estrella,

a second subject, later identified as D.J., turned to walk away

as if he was leaving the confrontation.        Suddenly, D.J. turned

around and quickly walked in Officer Estrella’s direction,

bumping Officer Estrella with his left shoulder then placing his

cell phone in the officer’s face.        Officer Estrella attempted to

keep moving as the third subject kept moving his hands to his


                                    18
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 19 of 37 Page ID #:19



waistband.    The officers on scene suspected the three were

notified by the carjacking suspect and were possibly trying to

distract and delay officers from recovering evidence, including

an outstanding firearm believed to have been tossed during the

foot pursuit.     The three subjects continued to taunt the

officers bragging that the officers wouldn’t touch them due to

their status as Crips gang members.

             d.   Officer Estrella attempted to detain D.J., with

D.J. pulling away then tripping on his own feet and going to the
ground.    After a short scuffle, D.J. was taken into custody.

Approximately three minutes after D.J. was taken into custody,

Rontrell again approached officers, claiming he was upset J

D.J.had been detained.      SBPD Sgt. T. King instructed Rontrell to

back away from the officers and Rontrell refused, waving around

a purple dew rag and stating he was a grape street gang member

while also yelling, “I’m not moving!”        Rontrell challenged Sgt.

King and the other officers present to a fight, balling up his

fists.    As Sgt. King and Officer Estrella approached Rontrell,

who was standing in an intersection creating a traffic hazard,

Rontrell yelled, “You better catch me,” before sprinting

northbound from the location.       After running 80 feet, Rontrell’s

shoe flew off, causing him to fall to the ground.          Rontrell was

taken into custody.     Rontrell, D.J., and the third person who

had confronted the officers who had taken the carjacking suspect

into custody were cited for violation of California Penal Code

148(a)(1) willfully resist, delay, or obstruction of a peace

officer.


                                    19
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 20 of 37 Page ID #:20



      38. After reading the report documenting Rontrell and D.J.

arrests for obstruction, I examined the criminal history of both

Rontrell and D.J.      I was aware that at the time of the

obstruction arrest, D.J. was still a juvenile, just 14 days shy

of his 18th birthday.     However, I found it notable that in the

preceding 15 months, D.J. was arrested once for burglary, and

twice for robbery on two separate occasions.          Additionally, I

saw that Rontrell had an arrest for battery.

      F.    Search Warrant Executed on Apartment 2 & the Suspect
            Mercedes

      39. On August 10, 2021, Det. Reyna authored a state search

warrant for both the gold Mercedes and 1064 W. 48th St. Apartment

2.   The search warrant for both the vehicle and the apartment

was signed and issued by the Honorable Judge Libutti in the

Superior Court of California, County of San Bernardino.

      40.    On the morning of August 12, 2021, at approximately

9:30 a.m., SBPD officers executed the warrant.          Officers made

announcements for occupants to exit the residence, but the

occupants delayed approximately five minutes before complying
with officers’ demands.      Officers detained Martrell and

Rontrell, along with two other adults and two juveniles.

Detectives assigned to the Homicide and Robbery Units then

initiated their search.      The following is a summary of the items

recovered during the search of the residence:

            a.   In the living room, Det. D. Sims located an empty

9mm high-capacity magazine in the bottom drawer of the

entertainment center.



                                    20
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 21 of 37 Page ID #:21



             b.   In the northwest bedroom, Det. J. Alvarez located

a pistol case for Zigana PX-9 9mm pistol, with the box

displaying serial number 712135218775.        Inside the pistol case

was a box of DRZ 9mm ammunition, as well as miscellaneous gun

parts.     Det. Alvarez also located a 9mm/.40 caliber handgun

magazine loader on the closet shelf.        A black Mercedes key fob

was also found in the room on the TV stand, along with documents

with the name “Rontrell Shaw” on the floor near the closet.

Four black sweaters were located in the closet, as were two
pairs of black Jordan shoes.       Det. Alvarez saw a black and red

backpack which contained a brown wallet with a Nevada

Identification Card displaying the name “Rontrell Shaw.”

             c.   In the northeast bedroom, Det. J. Joyce located a

black duffle bag concealed inside a black trash can near the

north wall of the bedroom.      Inside the duffle was a black and

tan, unserialized Glock-type P80 handgun equipped with a

tactical light.     The handgun, categorized as a privately made

firearm by ATF and more commonly referred to as a “ghost gun” in

the law enforcement community, was loaded with an inserted

magazine containing eight rounds of 9mm ammunition.

        41. The 2004 gold Mercedes was towed to the SBPD station

for forensic processing and search by Det. Sims of the Homicide

Unit.      A DMV records check indicated the registered owner was

H.E.   3   or B.J. of Rosemead, California, with a release of

liability to a M.E. of Upland, California.          Det. Sims noticed



       The subject’s name is known to law enforcement but
       3
abbreviated

                                    21
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 22 of 37 Page ID #:22



the outside of the vehicle was in overall poor condition, with

outside and inside of the vehicle exhibited moderate damage.

After the vehicle was processed for forensic evidence, Det. Sims

searched the passenger compartment.        The following is a summary

of the items identified during Det. Sims search:

            a.   In the driver’s door pocket, two separate

receipts for the Wing Stop located at 4244 University Prky in

San Bernardino was found.      The receipts were dated July 31, 2021

at 9:13 p.m. and 9:15 p.m. respectively, approximately two hours
after the homicide.     The Wing Stop was only 2.6 miles from the

scene of the homicide.      A third receipt was dated July 25, 2021,

at 1:45 p.m. for the Stater Brother at Shandin Hills.           The

Stater Brothers Shandin Hills location is located at 977 Kendall

Dr. in San Bernardino, .9 miles from the homicide location.

            b.     In the glove compartment, Det. Sims located a

San Bernardino County Sheriff’s Department booking record for

Rontrell.   The booking record was dated June 4, 2021, at 2:30

a.m.   Two citations in Rontrell’s name were also located, one

dated June 3, 2021, and the other dated June 4, 2021.

In the rear passenger seat, just inside the back window, Det.

Sims located a black Vans sweatshirt.

       42. Officers transported Martrell and Rontrell from their

residence to the SBPD station for interview by Det. Reyna.            Both

subjects were placed in separate interview rooms and their

handcuffs were removed.




                                    22
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 23 of 37 Page ID #:23



      G.    Martrell Admits to Knowing Third Suspect Brought a Gun
            Instead of Enough Money to Make a Purchase and Stated
            “Our Intention Was to Rob Him”

      43.   Det. Reyna entered the interview room and greeted

Martrell.   Det. Reyna learned Martrell resided at Apartment 2,

mentioning it was his mother’s residence and that he had been

residing at the address since the beginning of 2020.          Det. Reyna

told Martrell he would like to discuss the investigation which

brought him to the search warrant earlier that morning as well

as the recovery of the firearm at the residence.          Martrell
agreed to speak with Det. Reyna and stated he was trying to get

his life back together after being shot in the preceding year.

Det. Reyna then advised Martrell of his Miranda rights and said,

“Yes sir,” when asked if he understood the rights that had been

read to him.     Martrell then signed a waiver which covered the

Miranda warning.     The following is a summary of the Mirandized

interview which was audio and video recorded and provided to me

by Det. Reyna:

            a.    When asked why he believed the police were at his

residence, Martrell speculated it was possibly related to his

cousin’s arrest nearby earlier in June 2021, mentioning rough

specifics of the event, including his brother Rontrell’s arrest

for obstruction.     Martrell stated he was not present at the

incident but was trying out a new job in the high desert.            When

asked by Det. Reyna if he was presently employed, Martrell

stated he was not, acknowledging he could probably acquire a job

at a fast-food restaurant but insisting he would not flip

burgers, preferring to wait for something better.

                                    23
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 24 of 37 Page ID #:24



           b.    When asked about the gun which was recovered at

the residence, Martrell stated he had seen no firearms present

in the residence.     Referencing the firearm, Martrell stated, “My

brother, I’m not saying he don’t have a gun, but me personally

do I have knowledge of him, no.       Never.”    Martrell claimed he

had never seen his brother with a firearm.         When asked if any

other contraband would be located in the residence, Martrell

speculated possibly a small quantity of marijuana, disclosing

the adults in the residence, including he and his brother
Rontrell, regularly smoked marijuana.        Martrell specifically

stated they did not sell marijuana, saying he would rather sell

boxes of candy than sell drugs.

           c.    Martrell stated the gold Mercedes outside the

residence belonged to Rontrell, mentioning he just got the

vehicle.   Montrell mentioned his brother purchased the vehicle

on Offer Up, speculating it was purchased on July 31 or August

1, 2021.   Referencing who drove the Mercedes, Montrell stated

his brother Rontrell was the primary driver, but was hesitant to

lock himself into saying no one else ever drove the vehicle.

           d.    Det. Reyna asked Martrell what he remembered

about July 31, 2021.     Martrell stated it was a cousin’s 22nd
birthday that day, adding he was in Las Vegas to celebrate his

cousin’s birthday.     Martrell stated the cousin moved to Las

Vegas in 2018 and that he was close to the cousin due to the

cousin’s family struggles.

           e.    When Det. Reyna cautioned Martrell that it was in

his best interest to tell the truth, Martrell clarified that he


                                    24
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 25 of 37 Page ID #:25



was in San Bernardino earlier on July 31, 2021, only going to

Las Vegas later that night.        Martrell stated he smoked so much

marijuana that he could not remember what time, but estimated

between 5:00p.m. and 7:00p.m., stating he traveled with five

people in the car, all being his cousin or his cousin’s friends.

Martrell stated his brother Rontrell was not with him on the

trip, and that he returned from the trip the following

afternoon.

             f.     Det. Reyna encouraged Martrell to set the record
straight on what occurred earlier on July 31, 2021, telling

Martrell to tell him what happened.         Martrell stated he and his

brother, Rontrell, and a third person needed some marijuana.            He

stated, “Some dude had came through, whatever.          We met him at

the school.       We get there to get the weed, and ah.     Fuck.   I

don’t want to say it.      Fuck.   I don’t want to snitch or

nothing.”    Martrell paused, placing his head against the wall in

the interview room.      Det. Reyna again reinforced his earlier

advice to Martrell, telling him to tell the truth and stating he

was aware Martrell was on scene.          Martrell acknowledged that he,

Rontrell, and the third robber did not have enough money to

purchase the marijuana that they had ordered by saying the

following:

                    i.    “Yeah I was there, but I ain’t gonna lie to

you, I did participate in it.”       Martrell continued, “we probably

got like $30 on all of us.      He’s telling him to bring a pound

worth of weed through.      $1300, or some shit like that.       Telling

him he got the money for that, or whatever.         You know, me just


                                     25
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 26 of 37 Page ID #:26



wanting to smoke, I’m going along with it, fuck it.          We got to

go right there and we about to get the weed.”

           g.     After acknowledging that he knew the robbers did

not have the money to buy the marijuana they had ordered,

Martrell went on to acknowledge he knew that one of robbers was

armed with a firearm by saying the following:

                  i.   “. . . . I knew, I ain’t gonna lie to you

and say I didn’t know he [referring to one of the other robbers]

had a gun like, you know, I didn’t know he had a gun.           I knew he
had a gun like, but I didn’t think he was gonna like shoot him

or nothing like.”

           h.     Det. Reyna asked which school the two met the

victim at, with Martrell responding, “Cajon High School.”           Det.

Reyna asked what kind of car the victim was driving and where

was the victim seated.      Martrell responded, “Small black car, I

not sure what kind though,” and “In the driver’s seat.”

Martrell stated that the robber who shot the victim was

pretending to reach for his phone, but he was “also reaching for

the gun at the same time.”

           i.     Det. Reyna asked what the victim did when the gun

was pointed at him.     Martrell stated the victim was reluctant to

comply, adding, “I guess the guy already had a gun.”          Det Reyna

stated, did you see the guy with a gun?”         Martrell responded,

“Yeah” and explained when the third suspect came back, he had a

second gun.     Det. Reyna asked where the victim stored his

firearm.   Martrell stated, “It was in his door.”




                                    26
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 27 of 37 Page ID #:27



            j.    Det. Reyna asked what the victim did with the

gun.    Martrell said, as the victim was grabbing his own gun, but

“It was too late” for him.      Martrell estimated the third suspect

shot the victim once or twice, adding he did not know where the

victim was hit.    Martrell stated that the third suspect brought

the marijuana back to the car and it was in a black bag.

            k.    Martrell also stated that he kept some of the

stolen marijuana after the robbery.        Martrell described both the

gun the third suspect used to shoot the victim as well as the
victim’s gun as non-descript black handguns.

            l.    Martrell said the two ran and fled the scene in

his brother’s car.     Det. Reyna asked, “Rontrell’s car?”

Martrell responded, “Yeah,” then interrupting Det. Reyna’s

follow up, Martrell continued stating, “Our intention was to rob

him.”    Martrell stated his brother Rontrell was driving and that

he, his brother, and the third suspect were the only ones in the

vehicle when fleeing the scene.

            m.    Det. Reyna asked how Rontrell knew to pick up

Montrell and the third suspect.       Martrell stated, “He wasn’t

really picking us up.     He was already there.”      Rontrell then

drove to a Circle K near Date St. and Del Rosa to drop off the

third suspect.    Martrell stated he estimated the third suspect

gave him three grams of marijuana, with the third suspect taking

the rest of the marijuana and the two guns.         When Martrell

stated Rontrell insisted on getting the suspect out of the car

because he just shot someone, Det. Reyna questioned how Rontrell

had knowledge of the shooting.       Martrell stated he had told


                                    27
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 28 of 37 Page ID #:28



Rontrell about what happened.       Martrell stated after he and

Rontrell dropped off the third suspect, the two went back to

Apartment 2.

           n.    Det. Reyna told Martrell he needed more info to

find the third suspect.      Martrell stated he didn’t know the

third suspect’s full name and said he had poor memory from

frequent use of marijuana.

           o.    Det Reyna asked for the time of the event and

Martrell opened up, providing a narration of the events.
Martrell stated he and his brother were at home playing a game

when Rontrell got a call from the third suspect who invited

Rontrell to get together to smoke marijuana.         The third suspect

stated he did not have any marijuana, but had approximately $30,

Martrell had approximately $20 of his own, and Rontrell had $15.

Martrell stated he believed the third suspect was texting his

dealer on Snapchat and ordering a pound of marijuana.           Det.

Reyna asked how much the dealer (the victim) offered to sell the

pound for and Martrell stated he believed it was going to cost

$1,300, despite only having an estimated $60 collectively

between the three.

           p.    Sensing Martrell was holding out on details as

Martrell stated he never viewed the Snapchat correspondence,

Det. Reyna asked Martrell how he knew the ordered amount and

quoted price.    Martrell responded that the third suspect went to

Apartment 2 with him and his brother before the shooting, and

that the victim was bragging about all the marijuana the victim

had for sale, showing videos of pounds of marijuana.          Martrell


                                    28
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 29 of 37 Page ID #:29



stated, “This is how I found out that we, he was going to rob

him.    We ah.   Actually, we was gonna finna walk to meet him.”

Martrell said the victim took forever, so when the victim stated

he was at the location, Martrell stated, “So my brother park, we

get out and walked up.      As we walked up.”     Det Reyna interrupted

and asked where Rontrell dropped the two off.         Martrell

responded, “He dropped us off right in front of the school.            He

wasn’t trying to hide or nothing like that.”

            q.    Carrying on with the story as both he and the
third suspect were out of Rontrell’s Mercedes, Martrell stated,

“As we walked up.     Ah.   He whispered to me.     I’m gonna get him.

I’m gonna get him.”     Det Reyna asked, “What did that mean to

you?”    Martrell stated, “I kind already knew this dude trying to

do something, but then once he showed me the gun, I already knew

what time it was,” telling Det. Reyna that the third suspect had

the gun inside his front waistband, sliding it to his right side

as he sat down.    Det Reyna asked Martrell if the third suspect

said anything else walking up to the car and Martrell stated,

“He told me really to just watch out for him.”          Martrell stated

the third suspect kept saying “I’m gonna get him.”          Det. Reyna

questioned whether Martrell interpreted that as meaning the

third suspect was going rob the victim and Martrell responded,

“I knew he was.    I didn’t think he was going to shoot him, dude

bro, to tell you the truth.      Did he die?”     Det. Reyna nodded up

and down.

            r.    Det. Reyna asked where Martrell was standing when

the third suspect was in the car.        Martrell stated he was


                                    29
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 30 of 37 Page ID #:30



leaning on the vehicle standing over the open door with the

third suspect seated in the victim’s vehicle during the

exchange.     Going over the details a second time, Martrell stated

as the victim looked down at his phone to get the info for his

own cash app, the third suspect pulled out the firearm.           The

third suspect did not ask the victim for any money, just telling

the victim that he was taking the victim’s marijuana.           Martrell

said by that time, the victim attempted to think fast and pulled

his own firearm, but before the victim could raise his own
firearm completely out of the driver’s side door panel, he

watched as the first shot went off.        Martrell said at that time

he started running, clarifying that the victim did not have time

to fire off any rounds, and believing the third suspect shot

twice.

              s.   Det. Reyna asked where the third suspect pointed

the weapon and Martrell stated the weapon was pointed up on the

victim, not quite at the victim’s head but on the victim’s upper

body.    Martrell stated he got picked up by Rontrell who was

already in the area, stating he got into the front seat of the

Mercedes and the third suspect, holding the marijuana and the

victim’s gun, got into the back seat.

        H.    Rontrell Reports Telling Martrell and the Third
              Suspect Not to Rob The Victim, Says “I Helped Them,”
              and Kept a Share of the Robbery Proceeds

        44.   Det. Reyna entered the interview room and greeted

Rontrell, asking him if he needed a water or anything to drink.

Det. Reyna asked Rontrell if he was ready to talk and Rontrell

acknowledged Det. Reyna, who then apologized for the delay in

                                    30
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 31 of 37 Page ID #:31



the interview.     Det. Reyna told Rontrell he had just finished

the interview with Martrell and said that Martrell had come

clean.   Det. Reyna encouraged Rontrell to tell the truth,

stating that he was aware he had misdemeanor warrants and that

he would be booked on the warrants and possibly bail out over

the weekend.      Det. Reyna confirmed Rontrell’s identity and

Rontrell disclosed he lived at Apartment 2 just like his

brother.

      45.    Det. Reyna advised Rontrell of his Miranda rights and
Rontrell said “Yeah,” when asked if he understood the rights

read to him, and “Yeah, I’ll talk about it,” when asked if he

wanted to discuss the investigation.        Rontrell then signed a

waiver which covered the Miranda warning which Det. Reyna had

just provided orally .      The following is a summary of the

Mirandized interview which was audio and video recorded and

provided to me by Det. Reyna:

             a.    Rontrell stated he was not aware what

investigation Det. Reyna was referring to.         Det. Reyna then

disclosed the investigation was related to the July 31, 2021,

encounter where he and his brother were trying to purchase

marijuana.    Rontrell initially stated he dropped “them off” and

30-40 minutes later picked “them” up.        Rontrell stated when he

went back to pick them up, he saw them running and drove the two

(thus far unidentified in the interview) back to his house,

seeing a police response immediately after.

             b.    Rontrell stated after he picked up Martrell and

the third suspect and brought them back to his apartment, he saw


                                    31
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 32 of 37 Page ID #:32



the police response and asked his brother what was going on.

Rontrell stated his brother told him, “We did a lick.” Rontrell

stated Martrell and the third suspect split up the marijuana and

then the third suspect left his apartment.

           c.    Det. Reyna asked what time the third suspect

arrived at Apartment 2 on July 31, 2021.         Rontrell stated the

third suspect took a bus and arrived at Apartment 2 about 10:00

a.m.   Rontrell stated the third suspect and his brother began

smoking marijuana and he later left the apartment to get food
with his girlfriend.     Rontrell stated upon his return around

4:00 p.m., he went and picked up the two when they were running

down the street.

           d.    Rontrell later clarified stating around 3:45 p.m.

or 4:00 p.m., he dropped off his brother and the third suspect

near Cajon St., seeing the third suspect talking on the phone

and telling someone on the other line to bring the marijuana to

Cajon (High School).     Describing what followed after he dropped

the two off, Rontrell stated, “I guess he pulled up, they chop

it up, all I hear is pop, pop.”       Det. Reyna told Rontrell not to

guess, but to tell him the truth.

           e.    Rontrell stated he dropped his brother and the

third suspect off in front of Cajon High School and no one was

there.   Rontrell stated he drove back to the house.         Rontrell

stated, “he called the dude and was like, bring the weed up

here.”   Det. Reyna asked Rontrell how he knew the third suspect

called the victim and Rontrell said the third suspect had done

so as he was dropping them off.       Rontrell stated he then went


                                    32
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 33 of 37 Page ID #:33



home and heard two shots.      Det. Reyna questioned how it was

possible Rontrell heard the two shots all the way at his

apartment.    Rontrell stated he was outside getting back in his

car, adding he had a bad feeling his brother and the third

suspect were going to do something stupid.         He stated he warned

the two prior to getting out of the car to not rob the victim,

stating it was not worth ruining their lives for a pound of

weed.

             f.     Suspecting Rontrell was holding back
information, Det. Reyna asked Rontrell how he knew the two were

going to buy a pound.     Rontrell said, “They told me they was

picking up two ounces.”      When the two returned to his car,

Rontrell said he saw the bag with a “big ass bag of weed,”

stating he had sold marijuana before and had experience judging

prices and quantities.      Rontrell said when he heard the gunshots

coming from the area of Cajon, he “hit the block” and drove

north on Cedar Ave., seeing his brother and the third suspect

running towards him.     Rontrell stated he observed both Montrell

and the third suspect sweating, then drove the two home to

Apartment 2.      Rontrell said it was then that he heard the police

and asked the two what had happened.

             g.    Rontrell stated when his brother and the third

suspect entered his house as police cars responded to the scene,

he began cussing the two out.       Rontrell stated the two showed

him the bag of marijuana which was taken from the victim.

Rontrell stated about two hours later after the police presence

had died down, the third suspect “took his half” and left.


                                    33
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 34 of 37 Page ID #:34



           h.    Det. Reyna asked for details about the two

running back to Rontrell’s Mercedes.        Rontrell stated the two

ran back with a “big ass black bag,” first saying the third

suspect was carrying it, but then correcting and stating

Martrell was holding the bag, described as a black bag

containing an entire pound of marijuana.         Rontrell stated the

two were holding their pockets but did not see any firearms.

Rontrell added that when he dropped the two off, he also did not

see any firearms, mentioning again he believed the two were
going to buy two ounces, one for the third suspect and one to be

split between he and his brother.        Rontrell stated he provided

$50 to the two before they got out of the car.

           i.    Rontrell stated when they got back to the

apartment, the third suspect exited the back seat and went up to

the front passenger seat where his brother was seated.           Rontrell

stated the third suspect then grabbed the bag of marijuana,

packaged in a large black Ziploc bag, taking it inside and later

showing Rontrell.     Without being prompted, Rontrell stated, “He

gave me mine, he gave me about 56 grams and he got on.           My

brother split the rest and they got on.        I wasn’t part of it.”

           j.    Rontrell stated the victim was a large seller

within the Inland Empire area.       Referring to the cities served

by the victim, Rontrell stated, “Sometimes he went to Vegas, for

sure, cause that’s where he came from that day, he told.”             When

Det. Reyna asked how Rontrell knew the victim had traveled in

from Las Vegas, Rontrell stated the third suspect and Martrell

had been talking about it in his presence all morning.


                                    34
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 35 of 37 Page ID #:35



Referring to the third suspect’s statement prior to the shooting

and after, Rontrell stated, “They had been telling me, it was

going to be this much of weed, but he got a lot more than what

he told me.      You feel me?   When they bring it back, that’s when

they split it down the middle.       He gave me more than what he

told me he was going to give me.         He was only going to give me

14 grams.   He gave me 56 and left.”       When asked how much the

third suspect gave to Martrell, Rontrell responded, “They split

the rest down the middle.”
            k.     Det. Reyna asked how Rontrell knew so much about

the victim and he stated both the third suspect and Martrell had

showed him pictures from social media, adding they were

communicating with the victim via Snapchat.

            l.     Rontrell stated the two did not talk anything

about the robbery when they were in the car, but once the two

were inside Apartment 2, they told him they had robbed the

victim and took the marijuana.       Rontrell said he did not believe

Martrell shot the victim, because Martrell had been shot in the

leg by members of the California Gardens Gang just six months

prior.

            m.     Rontrell stated when he dropped off Montrell and

the third suspect, he saw the victim’s black BMW near Cedar Ave.

and Little Mountain.      Later, after the third suspect left his

apartment, he drove back up to the area and saw the police near

the same BMW.     Without being prompted by Det. Reyna, Rontrell

stated, “But I did, I’m gonna say if I did, I did have accessory




                                    35
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 36 of 37 Page ID #:36



to robbery.     Because I helped them.     I helped them get there.

But the whole mission was not supposed to be like that.”

      46. A short time later, Det. Reyna brought Rontrell’s

phone into the interview room.        Rontrell provided consent to

search the phone, providing his passcode as “656565.”

      47. Det. Reyna asked about the pistol found at Rontrell’s

house.      Rontrell stated, “If there is any gun found at my house,

it’s mine.”     Rontrell stated he had a 9mm Glock 19, mentioning

it said P80 on the bottom with a green bottom and a black top.
Det. Reyna asked about the Zigana 9mm and Rontrell stated he had

already sold the firearm.       Seeing multiple photos of firearms on

Rontrell’s phone, Det. Reyna asked Rontrell about the photos.

Rontrell stated his cousins would send him photos of firearms

and Rontrell would arrange for purchasers of the firearms.            Det.

Reyna then stepped out of the interview room.

      I.     Interstate Commerce

      48.    Based on training and experience, including the

collective knowledge of other law enforcement officers which has

been shared with me, I have learned controlled substances, such

as marijuana, travel in and have an effect on interstate and

foreign commerce.     Also, after consulting with the Assistant

United States Attorney assigned to this investigation, I

understand that the Supreme Court has stated that “if the

Government proves beyond a reasonable doubt that a robber

targeted a marijuana dealer’s drugs or illegal proceeds, the

Government has proved beyond a reasonable doubt that commerce

over which the United States has jurisdiction was affected.”

                                    36
Case 5:21-mj-00527-DUTY Document 1 Filed 08/16/21 Page 37 of 37 Page ID #:37



Taylor v. United States, 136 S. Ct. 2074, 2080-81 (2016).           In

this case, because the robbers targeted a federally controlled

substance, the interstate commerce element for a Hobbs Act

Robbery is satisfied.

                                CONCLUSION
      49. For all of the reasons described above, there is

probable cause to believe that on July 31, 2021, Martrell SHAW

committed violations of 18 U.S.C. §§ 1951(a) (Interference with

Commerce by Robbery); 924(c)(1)(A)(iii), (j)(1) (Use, Carry,

Brandish, and Discharge a Firearm in Furtherance of a Crime of

Violence Causing Death); and 2(a) (Aiding and Abetting) and

Rontrell SHAW committed violations of 18 U.S.C. §§ 1951(a)

(Interference with Commerce by Robbery) and 3 (Accessory After

the Fact).




Attested to by the applicant, ATF
SA Jarrett Keegan, in accordance
with the requirements of Fed. R.
Crim. P. 4.1 by telephone on this
16th day of August
____        _________, 2021.



UNITED STATES MAGISTRATE JUDGE




                                    37
